This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, DEERWESTER, and BONNER
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Alex C. SANDOVAL
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 202000216

                           Decided: 31 March 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                               Stephen F. Keane

   Sentence adjudged 24 June 2020 by a special court-martial convened
   at Marine Corps Air Station Yuma, Arizona consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, hard labor without confinement for 60 days, restriction to the
   limits of the Marine Wing Support Squadron 371 barracks for 60 days,
   confinement for 3 months, forfeiture of $1,120.00 pay per month for 10
   months, and a bad-conduct discharge. 1

                               For Appellant:
                Lieutenant Colonel Michael D. Berry, USMCR



   1 The convening authority suspended hard labor and restriction for 60 days if
immediate placement on appellate leave could be executed upon Appellant’s release
from confinement.
             United States v. Sandoval, NMCCA No. 202000216
                            Opinion of the Court

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2